DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/03/2021 has been entered. Claims 1-17 and 19-21 remain pending in the application. Claim 18 is cancelled and claim 21 is newly added. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/03/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paralikar et al. (U.S Patent Pub. No. 2019/0190296), hereinafter referred to as Paralikar, in view of Almendinger et al. (U.S Patent Pub. No. 2013/0238048), hereinafter referred to as Almendinger and Smith et al. (U.S Patent Pub. No. 2012/0184907), hereinafter referred to as Smith. 
 	Regarding claim 1, Paralikar discloses a method comprising: a first charging rate (see “high” power level, paragraph 62); detecting a plurality of temperature values (see temperature sensors, paragraph 27) within an implantable medical device (IMD 14, Fig. 1) while transmitting power (via external charging device 22, Fig. 1) to the implantable medical device (IMD 14, Fig. 1) at the first charging rate (see “high” power level, paragraph 62; Fig. 8); comparing the plurality of temperature 
	However, Paralikar does not disclose determining a rate of change of the plurality of temperature values; comparing the rate of change of the plurality of temperature values within the ambulatory infusion pump to one or more predetermined thresholds; and if the rate of change of the plurality of temperature values within the ambulatory infusion pump is below the one or more predetermined thresholds causing the inductive charging device to continue to transmit power to the ambulatory infusion pump at the first charging rate, or if one or more of the temperature value of the plurality of temperature values and the rate of change of the plurality of temperature values within the ambulatory infusion pump is above the one or more predetermined thresholds, 3Application No. 16/380,475causing the inductive charging device to reduce the first charging rate to a second charging rate lower than the first charging rate.
	Almendinger teaches methods and systems for charging a battery of an implantable medical device, further teaching determining a rate of change of a plurality of temperature values (see rate of rise of temperature , paragraph 14); comparing the rate of change of the plurality of temperature values (rate of rise of temperature, paragraph 14) within of the implantable medical device to one or more predetermined thresholds (see predetermined maximum, paragraph 14); and if the rate of change of the plurality of temperature values (rate of rise of temperature, paragraph 14) within the implantable medical device is below the one or more predetermined thresholds causing the inductive charging device to continue to transmit power (see acceptance of charge, paragraph 14) to the implantable medical device, or if one or more of the temperature value of the plurality of temperature values and the rate of change of the plurality of temperature values within the ambulatory infusion pump is above the one or more predetermined thresholds, 3Application No. 16/380,475causing the inductive charging device to reduce the charging rate (see stop sending charge or change the power level of the charge, paragraph 14)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Paralikar to include determining and comparing the rate of change of temperature values and adjusting the charging rate accordingly (as taught by Almendinger paragraph 14) in addition to checking the temperate of the implantable medical device, as taught by both Almendinger in paragraph 14 and Paralikar in paragraph 62. One of ordinary skill in the art would have been motivated to make this modification because the allowable temperature of the device can be reached very quickly thus it is advantageous to truncate the charging procedure prematurely and because monitoring the rate of temperature rise allows the charging current amplitude to be adjusted to achieve a lower rate of temperature rise to allow charging to proceed without exceeding the temperature limit prematurely, as taught by Almendinger (paragraph 148).
	The combination of Paralikar and Almendinger is hereinafter referred to as the combination of Paralikar and Almendinger. 
	Additionally, Paralikar and Almendinger do not disclose detecting that an ambulatory infusion pump configured to contain a medicament and having a rechargeable battery has been placed on an inductive charging device;  5initiating charging of the rechargeable battery of the ambulatory infusion pump with the inductive charging device by transmitting power to the ambulatory infusion pump; that 
	Smith teaches an ambulatory infusion pump and its related methods, further teaching detecting that an ambulatory infusion pump (pump assembly 200, Fig. 1) configured to contain a medicament (see medicament cartridge 100, Fig. 1) and having a rechargeable battery (rechargeable battery 238, Fig. 6) has been placed on an inductive charging device (baseplate 300, 301 or 302, Fig. 1; see inductive paragraph 60; paragraph 8; see detecting paragraphs 43 and 80); initiating charging (paragraph 8) of the rechargeable battery (rechargeable battery 238, Fig. 6) of the ambulatory infusion pump (pump assembly 200, Fig. 1) with the inductive charging device (baseplate 300, 301 or 302, Fig. 1; see inductive paragraph 60) by transmitting power to the ambulatory infusion pump (paragraph 8). Smith further teaches a medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68), the medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68) being a temperature at which the medicament configured to be contained within the ambulatory infusion pump (pump assembly 200, Fig. 1) can become negatively affected by the temperature (paragraph 67).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Paralikar and Almendinger by replacing the implantable medical device (IMD 14, Fig. 1) and charging device (external charging device 22, Fig. 1) of Paralikar with the ambulatory infusion pump (pump assembly 200, Fig. 1) and inductive charging device (baseplate 300, 301 or 302, Fig. 1; see inductive paragraph 60; paragraph 8) of Smith and by replacing the threshold temperatures of Paralikar and Almendinger with the medicament sensitivity threshold temperature of Smith (TMAX, paragraph 67 and 68) and adjusting the thresholds for rate of change of temperature (Almendinger, paragraph 14) to relate to the threshold temperature of Smith (TMAX, paragraph 67 and 
	The modified method of claim 1 of Paralikar, Almendinger and Smith will hereinafter be referred to as Paralikar, Almendinger and Smith. 
	Regarding claim 2, Paralikar, Almendinger and Smith teach the combination of claim 1, as previously discussed. Paralikar and Smith further teach the second charging rate (Paralikar; see “low” power level, paragraph 62) is a zero power charging rate that transmits zero power (Paralikar; see “terminate the charging session”, paragraph 33) to the ambulatory infusion pump (see combination of claim 1; Smith; pump assembly 200, Fig. 1) for charging the rechargeable battery (see combination of claim 1; Smith; rechargeable battery 238, Fig. 6) of the ambulatory infusion pump (see combination of claim 1; Smith; pump assembly 200, Fig. 1).
	Regarding claim 3, Paralikar, Almendinger and Smith teach the combination of claim 1, as previously discussed. Paralikar further discloses the second charging rate (see “low” power level, paragraph 62) is a reduced, non-zero charging rate (see examples in paragraph 64) less than the first charging rate (see “high” power level, paragraph 62).

	Regarding claim 8, Paralikar, Almendinger and Smith teach the combination of claim 1, as previously discussed. However, Paralikar does not disclose providing a notification to a user that the 5charging rate has been reduced to the second charging rate.
	Smith teaches providing a notification (paragraph 40 and 93) to a user the 5charging rate has been reduced to the second charging rate (see recharging rate is reduced, paragraph 68). See battery charge level and alarm conditions in paragraph 40, and see paragraph 49 for list of alarm conditions including: battery charge over-temperature and baseplate/pump assembly disconnection which would imply the charging rate has been reduced (to zero), therefore Smith teaches a notification for reduction in charging rate. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the charging modulation method of Paralikar and Smith to incorporate the notification system of Smith to yield the predictable results of a charging modulation method in which the user is notified of changes to charging status. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate communication between the pump assembly and the user, as taught by Smith (paragraph 40). 
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paralikar (U.S Patent Pub. No. 2019/0190296), Almendinger et al. (U.S Patent Pub. No. 2013/0238048) and Smith (U.S Patent Pub. No. 2012/0184907) as applied to claim 1 above, and further in view of Labbe et al. (U.S Patent Pub. No. 2014/0070761), hereinafter referred to as Labbe. 
MAX, paragraph 67 and 68).
However Paralikar, Almendinger and Smith do not explicitly teach determining the temperature value within the ambulatory infusion pump before initiating charging of the rechargeable battery and only initiating charging if the temperature value is below the medicament sensitivity threshold temperature.
Labbe teaches a method for recharging a battery in an implantable medical device, further teaching determining a temperature value (paragraph 10) within an implantable medical device (IMD 10, Fig. 1) before initiating charging of the rechargeable battery (via external charger 2, Fig. 1) and only initiating charging if the temperature value is below the upper temperature limit (paragraph 42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the charging modulation method of Paralikar, Almendinger and Smith to include determining a temperature value prior to initiating charging and using that temperature to determine if charging should be initiated, as described by Labbe, in order to yield the predictable results of a charging modulation method that takes into account the device temperature prior to initiating charging. One of ordinary skill in the art would have been motivated to make this modification as safety logic used to prevent undesirable temperature levels on the medical device, as taught by Labbe (paragraphs 8 and 42). 
The modified method of claim 5 of Paralikar, Almendinger and Smith in view of Labbe will hereinafter be referred to as Paralikar, Almendinger and Smith in view of Labbe.
Regarding claim 6, Paralikar, Almendinger and Smith in view of Labbe teach the combination of claim 5 as previously discussed. Paralikar, Almendinger and Smith in view of Labbe further teach MAX, paragraph 67 and 68) (Labbe; Fig. 5 and paragraph 42). See battery charge level and alarm conditions in paragraph 40 of Smith and see paragraph 49 of Smith for list of alarm conditions including: battery charge over-temperature and baseplate/pump assembly disconnection which would imply the charging is not occurring. Therefore in the combination described in claim 5, the notification system of Smith would notify a user that charging has not been initiated if the temperature within the ambulatory infusion pump is above the medicament sensitivity level. A notification of this nature is described by “pump assembly disconnection” in paragraph 40 of Smith, which implies charging is not occurring.
Regarding claim 7, Paralikar and Smith teach all of claim 1, as previously discussed. Paralikar and Smith further teach determining a temperature value (Paralikar; paragraph 27) within the ambulatory infusion pump (Smith; pump assembly 200, Fig. 1). Smith further teaches a medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68).
However, Paralikar and Smith do not explicitly teach determining a temperature value within the ambulatory infusion pump before initiating charging of the rechargeable battery and initiating 20Attorney Docket No. 4574.98US02 charging at the second charging rate rather than the first charging rate if the temperature value is above the medicament sensitivity threshold temperature. 
Labbe teaches a method for recharging a battery in an implantable medical device, further teaching determining a temperature value (paragraph 10) within an implantable medical device (IMD 10, Fig. 1) and initiating 20Attorney Docket No. 4574.98US02 charging at the second charging rate (see C/8, Fig. 5) rather than the first charging rate (see C/4, Fig. 5) if the temperature value is above the threshold temperature (see Fig. 5; paragraph 11 and paragraph 38).

Regarding claim 9, Paralikar, Almendinger and Smith teach all of claim 1, as previously discussed. The combination of Paralikar, Almendinger and Smith further teach one or more predetermined thresholds (Paralikar and Almendinger) relating to the medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68; Smith) and an inductive charging device (baseplate 300,301 or 302, Fig. 1; see ‘inductive’ in paragraph 60; Smith). 
However, Paralikar, Almendinger and Smith do not teach increasing the charging rate to the first charging rate if one of the plurality of temperatures values and the rate of change of the plurality of temperature values is below the one or more predetermined thresholds while the inductive charging device is transmitting power at the second 10charging rate.
Labbe teaches a method for recharging a battery in an implantable medical device, further teaching increasing the charging rate to the first charging rate (see C/4, Fig. 5) if one of the plurality of temperatures is below the threshold temperature while the inductive charging device is transmitting power at the second 10charging rate (see C/8, Fig. 5) (see Fig. 5 and paragraph 39).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the charging modulation method of Paralikar, Almendinger and Smith  values (described by smith) and the rate of change  of the plurality of temperature values (described by Almendinger), described by Labbe, in order to yield the predictable results of a charging modulation method that takes into account the temperature and rate of change of temperature of the ambulatory infusion device throughout the course of charging and adjusts the charging rate accordingly  (Labbe). One of ordinary skill in the art would have been motivated to make this modification in order to prevent the level of heat within the device from reaching undesirable levels, while maximizing the speed at which the device can be charged by maximizing the amount of time the device is charged at a high charge rate, because lower charging rates increase charging times for medical devices, as taught by Labbe (paragraph 8). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paralikar (U.S Patent Pub. No. 2019/0190296), Almendinger et al. (U.S Patent Pub. No. 2013/0238048) and Smith (U.S Patent Pub. No. 2012/0184907) as applied to claim 1 above, and further in view of Despa et al. (U.S Patent Pub. No. 2016/0213843), hereinafter referred to as Despa. 
Regarding claim 10, Paralikar, Almendinger and Smith teach all of claim 1, as previously discussed. Paralikar, Almendinger and Smith further teach an ambulatory infusion pump (pump assembly 200, Fig. 1; Smith) and one or more predetermined thresholds relating to the medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68; Smith), as explained in the rejection of claim 1. 
However, Paralikar, Almendinger and Smith do no teach suspending delivery of the medicament with the ambulatory infusion pump if one or more of the temperature value of the plurality of temperature values and the rate of change of the plurality of temperature values within the ambulatory infusion pump is above the one or more predetermined thresholds.
Despa teaches a smart portable infusion pump (pump 100, Fig. 1) and related methods including suspending delivery (paragraph 95) of the medicament with the ambulatory infusion pump (pump 100, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Paralikar, Almendinger and Smith to include suspending delivery of the medicament with the ambulatory infusion pump if the temperature within the ambulatory infusion pump is above the one or more predetermined thresholds (taught by the combination of Smith, Paralikar and Almendinger), as taught by Despa to yield the predictable results of a charging modulation method for ambulatory infusion pumps that suspends delivery of the medicament with the ambulatory infusion pump if the temperature within the ambulatory infusion pump is above the medicament sensitivity threshold temperature (taught by Smith), as taught by Despa. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the administration of the medicament if the device is programmed to deliver a dangerous or ineffective amount of fluid, as taught by Despa (paragraph 30). This would be particularly important when the medicament is insulin, whose viability becomes undefined at about 37 degrees Celsius, as taught by Smith (paragraph 67).
Claims 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S Patent Pub. No. 2012/0184907), hereinafter referred to as Smith in view of Paralikar et al. (U.S Patent Pub. No. 2019/0190296), hereinafter referred to as Paralikar. 
Regarding claim 11, Smith discloses an ambulatory infusion pump system, comprising: an ambulatory infusion pump (pump assembly 200, Fig. 1) including a rechargeable battery (rechargeable battery 238, Fig. 6) and configured to contain a medicament (via medicament cartridge 100, Fig. 1); an inductive charging device (baseplate 300, 301 or 302, Fig. 1; see ‘inductive’ in paragraph 60; paragraph 8) configured to transmit power (paragraph 8) to the ambulatory infusion 20pump (pump assembly 200, Fig. 1) to charge the rechargeable battery (rechargeable battery 238, Fig. 6) of the ambulatory infusion MAX, paragraph 67 and 68), the medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68) being a temperature at which the medicament configured to be contained within the ambulatory infusion pump can become negatively affected by the temperature (paragraph 67). Smith further discloses and wherein at least one of the ambulatory infusion pump (pump assembly 200, Fig. 1) and the inductive charging device (baseplate 300, 301 or 302, Fig. 1; see ‘inductive’ in paragraph 60; paragraph 8) includes one or more indicator lights (see LED extending through housing 202, paragraph 49) , and wherein the processor (pump assembly controller and associated circuitry 237, Fig. 6; paragraph 66) is further configured to provide a notification to a user that the charging rate has been reduced by altering an illumination of the one or more indicator lights (see LED, paragraph 49). Paragraph 49 teaches “a number of conditions may result in alarm activation... battery charge over-temperature”. Smith teaches a predetermined maximum temperature (TMAX) and that recharging rate of the battery is reduced to keep the temperature at or below the maximum temperature (paragraph 68). Therefore a battery charge over-temperature alarm condition would indicate that the charging rate has been reduced. Additionally, since paragraph 49 teaches LEDs that provide a visible alarm (paragraph 49), the illumination of these LEDs are necessarily altered in order to provide a visible alarm. The Examiner notes that the limitation “configured to provide a notification to a user that the charging rate has been reduced” is being treated as an intended use recitation and the Examiner is of the position that the processor of Smith is fully capable of performing these functions, as demonstrated by the evidence presented by Smith above.
However, Smith does not explicitly teach a first charging rate; the processor configured to: detect a plurality of temperature values within the ambulatory infusion pump while transmitting power to the ambulatory infusion pump at the first charging rate; compare the plurality of temperature values within the ambulatory infusion pump 10to a threshold; and if a temperature value of the plurality of temperature values within the ambulatory 15infusion pump is below the medicament sensitivity threshold temperature, cause the inductive charging device to continue to transmit power to the ambulatory infusion pump at the first charging rate, or if the temperature value of the plurality of temperatures value within the ambulatory infusion pump is above the medicament sensitivity threshold temperature, cause the 20inductive charging device to reduce the first charging rate to a second charging rate lower than the first charging rate.
Paralikar teaches a system for recharging an implantable medical device including a first charging rate (see “high” power level, paragraph 62); a processor (processing circuitry 30 , Fig. 2) configured to: detect a plurality of temperature values (see temperature sensors, paragraph 27) within an implantable medical device (IMD 14, Fig. 1) while transmitting power (via external charging device 22, Fig. 1 ) to the implantable medical device (IMD  14, Fig. 1) at the first charging rate (see “high” power level, paragraph 62; Fig. 8); compare the plurality of temperature values (see determined temperatures, paragraph 62) within implantable medical device  (IMD 14, Fig. 1) 10to a  threshold temperature (paragraph 62) and if a temperature value of the plurality of temperature values (see determined temperatures, paragraph 62) within implantable medical device (IMD 14, Fig. 1) is below the threshold temperature, cause the inductive charging device (external charging device 22, Fig. 1) to continue transmit power to the implantable medical device (IMD 14, Fig. 1) at the first charging rate (see “high” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ambulatory infusion pump system of Smith by configuring the processor (circuitry 237, Fig. 6) of Smith to include the specific steps for modulating the charging rate of the implantable medical device, as taught by Paralikar in order to yield the predictable result of an ambulatory infusion pump system that modifies its charge rate based on measured temperature, as taught by Paralikar, comparing the measured temperature to a medicament sensitivity threshold value, as taught by Smith. Note that the processor (circuitry 237, Fig. 6) of Smith is already capable of modulating charge based on temperature as taught by paragraphs 67 and 68, so it is reasonable to assume that the processor of Smith is easily capable of being configured to include the specific steps for modulating the charge rate taught by Paralikar. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the duration of the recharge session by transferring power from the charging device to the medical device at a higher rate for a longer period of time during the recharge session, while remaining in safe temperature limits, as taught by Paralikar (paragraph 26). 
The modified system of claim 11 of Smith and Paralikar will hereinafter be referred to as Smith and Paralikar.
Regarding claim 12, Smith and Paralikar teach all of claim 11 as previously discussed. Smith and Paralikar further teach the second charging rate (Paralikar; see “low” power level, paragraph 62) is a zero power charging rate that transmits zero power (Paralikar; see “terminate the charging session”, 
Regarding claim 13, Smith and Paralikar teach all of claim 11 as previously discussed. Paralikar further teaches the second charging rate (see “low” power level, paragraph 62) is a reduced, non-zero charging rate less than (see examples in paragraph 64) the first charging rate (see “high” power level, paragraph 62).
	Regarding claim 14, Smith and Paralikar teach all of claim 11 as previously discussed. Smith and Paralikar further teach the first charging rate (Paralikar; see “high” power level, paragraph 62) is a maximum charging rate (Paralikar; paragraph 63) that 10the inductive charging device (see combination of claim 11; Smith; baseplate 300, 301 or 302, Fig. 1; see ‘inductive’ in paragraph 60) can provide.
	Regarding claim 21, Smith and Paralikar teach all of claim 11, as previously discussed. Smith further teaches the one or more indicator lights (see LEDs, paragraph 39) are disposed on the ambulatory infusion pump (see a portion that extends through housing 202, Fig. 3).
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S Patent Pub. No. 2012/0184907) and Paralikar (U.S Patent Pub. No. 2019/0190296) and as applied to claim 11 above, and further in view of Labbe et al. (U.S Patent Pub. No. 2014/0070761), hereinafter referred to as Labbe. 
Regarding claim 15, Smith and Paralikar teach all of claim 11, as previously discussed. Smith and Paralikar further teach the processor (Smith; circuitry 237, Fig. 6) is further configured to determine a temperature value (Paralikar; paragraph 27) within the ambulatory infusion pump (Smith; pump assembly 200, Fig. 1). Smith further teaches a medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68).
before initiating charging of the rechargeable battery and to only cause charging to be initiated if the temperature value is below 15the medicament sensitivity threshold temperature.
Labbe teaches a system for recharging a battery in an implantable medical device, further teaching the system is configured to determine a temperature value within an implantable medical device (IMD 10, Fig. 1) before initiating charging of the rechargeable battery (via external charger 2, Fig. 1) and to only cause charging to be initiated if the temperature value is below the upper temperature limit (paragraph 42)15
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Smith and Paralikar by configuring it to include determining a temperature value prior to initiating charging and use that temperature to determine if charging should be initiated as described by Labbe, in order to yield the predictable results of a processor in an ambulatory infusion device that takes into account the device temperature prior to initiating charging. Note that the processor (circuitry 237, Fig. 6) of Smith is already capable of modulating charge based on temperature as taught by paragraphs 67 and 68, so it is reasonable to assume that the processor of Smith is easily capable of being configured to include the specific steps for modulating the charge rate taught by Labbe.  One of ordinary skill in the art would have been motivated to make this modification as safety logic used to prevent undesirable temperature levels on the medical device, as taught by Labbe (paragraphs 8 and 42). 
The modified system of claim 15 of Smith and Paralikar in view of Labbe will hereinafter be referred to as Smith and Paralikar in view of Labbe
	Regarding claim 16, Smith and Paralikar in view of Labbe teach all of claim 15, as previously discussed. Smith and Paralikar in view of Labbe further teach the processor (Smith; circuitry MAX, paragraph 67 and 68) (Labbe; paragraph 42). In the case of Smith and Paralikar in view of Labbe, the notifications provided by the system of Smith will provide information regarding charging, which is determined by the steps incorporated into the system from Labbe. See Smith paragraphs 40 and 49 for a list of conditions for notifications Smith teaches, which encompass the notification of steps of Labbe. Specifically, “pump assembly disconnection” in paragraph 40 of Smith is implying charging is not occurring.
	Regarding claim 17, Smith and Paralikar teach all of claim 11, as previously discussed. Smith and Paralikar further teach the processor (Smith; circuitry 237, Fig. 6) is further configured to determine a temperature value (Paralikar; paragraph 27) within the ambulatory infusion pump (Smith; pump assembly 200, Fig. 1). Smith further teaches a medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68).
	However, Smith and Paralikar do not explicitly teach the processor is further configured to determine a temperature value within the ambulatory infusion pump before causing charging of the 23Attorney Docket No. 4574.98US02 rechargeable battery to be initiated and to initiate charging at the second charging rate rather than the first charging rate if the temperature value is above the medicament sensitivity threshold temperature.
	Labbe teaches a system for recharging a battery in an implantable medical device which is configured to determine a temperature value (paragraph 10) within the implantable medical device (IMD 10, Fig. 1) before causing charging of the 23Attorney Docket No. 4574.98US02 rechargeable battery to be initiated and to initiate charging at the second charging rate (see C/8, Fig. 5) rather than the first charging rate (see C/4, Fig.5) if the temperature value is above the threshold temperature (see Fig. 5; paragraph 11 and paragraph 38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Smith and Paralikar to be configured to determine a 
	Regarding claim 19, Smith and Paralikar teach all of claim 11, as previously discussed. Smith further teaches the processor (circuitry 237, Fig. 6), an inductive charging device (baseplate 300, 301 or 302, Fig. 1; see ‘inductive’ in paragraph 60) and the medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68). 
	However, Smith and Paralikar do not teach the processor is further configured to cause an increase of the charging rate to the first charging rate if one of the plurality of temperatures is below the 10medicament sensitivity threshold temperature while the inductive charging device is transmitting power at the second charging rate.
Labbe teaches a method for recharging a battery in an implantable medical device, further teaching the system is configured to cause an increase of the charging rate to the first charging rate (see C/4, Fig. 5) if one of the plurality of temperatures is below the 10 threshold temperature while the inductive charging device is transmitting power at the second charging rate (see C/8, Fig. 5) (see Fig. 5; paragraph 39). 
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S Patent Pub. No. 2012/0184907) and Paralikar (U.S Patent Pub. No. 2019/0190296) and as applied to claim 11 above, and further in view of Despa et al. (U.S Patent Pub. No. 2016/0213843), hereinafter referred to as Despa. 
Regarding claim 20, Smith and Paralikar teach all of claim 11, as previously discussed. Smith further discloses a processor (circuitry 237, Fig. 6) and an ambulatory infusion pump (pump assembly 200, Fig. 1) and a medicament sensitivity threshold temperature (TMAX, paragraph 67 and 68). 
However, Smith and Paralikar do not teach that the processor is further configured to suspend delivery of the medicament with the ambulatory infusion pump if the temperature value of the plurality of temperature values within the ambulatory 15infusion pump is above the medicament sensitivity threshold temperature.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of the ambulatory infusion pump and system of Smith and Paralikar to be configured to suspend delivery of the medicament with the ambulatory infusion pump if the temperature within the ambulatory infusion pump is above the medicament sensitivity threshold temperature (taught by Smith), as taught by Despa to yield the predictable results of an ambulatory infusion pump that suspends delivery of the medicament with the ambulatory infusion pump if the temperature within the ambulatory infusion pump is above the medicament sensitivity threshold temperature (taught by Smith), as taught by Despa. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the administration of the medicament if the device is programmed to deliver a dangerous or ineffective amount of fluid, as taught by Despa (paragraph 30). This feature is particularly useful when the medicament is insulin, whose viability becomes undefined at about 37 degrees Celsius, as taught by Smith (paragraph 67).
Response to Arguments
Applicant's arguments filed 3/03/2021 have been fully considered but they are not persuasive. Applicant’s arguments with regard to claim 1 and its dependents in the Response dated 3/3/2021 have been considered, but are moot as they do not apply to the current art rejection. Regarding the arguments related to claim 11, the Examiner notes that Smith does teach providing a notification that the charging rate has been reduced. In paragraph 40, Smith teaches a remote control facilitates “obtaining status information such as medicament level, battery charge level and/or alarm conditions” MAX) and that the recharging rate of the battery is reduced to keep the temperature at or below the maximum temperature (paragraph 68). Therefore a battery charge over-temperature alarm condition would indicate that the charging rate has been reduced. Regarding the amendments to claim 11, Smith teaches a one or more indicator lights on the pump (see LEDs, paragraph 49) and providing a notification by altering illumination of the one or more indicator lights on the pump. Paragraph 49 teaches LEDs that provide a visible alarm (paragraph 49), therefore a change in illumination off these LEDs is necessarily altered order to provide a visible alarm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/